Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments dated 07/15/22, pages 4-7.  Giannetti (US 2016/0067787) was found to be the closest prior art.  Giannetti discloses a tool body 10 (See Figure 2) including a damping apparatus (See Figure 2) for damping vibrations in a machining tool having besides the tool body a member 26 with at least one cutting edge (See Figure 1) to be secured to the tool body 10, wherein the damping apparatus is arranged in an internal room 20 of the tool body and comprises: a damper mass body 50 with an axial through bore 64; and a central tube 66 extending through said bore 64 (See Figure 2) and, the central bore being rigidly secured to the damper mass body inside the through bore (See Figure 2), wherein the central tube 66 is at both ends thereof rigidly connected to a tool body fixed part 16,10 (See Figures 2 and 3) (Note: the central tube is threadedly mounted in the tool body).  Giannetti does not disclose wherein the central tube is made of a material with a spring property allowing the damper mass body to oscillate in the internal room perpendicularly to the longitudinal extension of the central tube.

Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Giannetti, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722